959 F.2d 233
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley BOSWELL, Plaintiff-Appellant,v.Don MASON, Defendant-Appellee.
No. 91-2042.
United States Court of Appeals, Sixth Circuit.
April 6, 1992.

Before BOYCE F. MARTIN, Jr. Circuit Judge, and LIVELY and BAILEY BROWN, Senior Circuit Judges.

ORDER

1
Stanley Boswell appeals the district court's judgment granting summary judgment for the defendant in this 42 U.S.C. § 1983 prisoner civil rights case.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Boswell claimed that he has not been able to purchase certain personal hygiene items because he is on a loss of privileges status at the prison.   He requested damages and injunctive relief.


3
The district court granted summary judgment for the defendant, as Boswell was not subjected to cruel and unusual punishment by being denied the ability to purchase certain items.   See Ingraham v. Wright, 430 U.S. 651, 670 (1977);   Estelle v. Gamble, 429 U.S. 97, 103 (1976).


4
On appeal, Boswell argues that the district court erred in granting summary judgment and costs for the defendant.


5
Upon consideration, we conclude that the district court correctly granted summary judgment for the defendant.   Accordingly, for the reasons stated in the district court's opinion dated April 15, 1991, the district court's judgment is affirmed.   The order assessing costs pursuant to  Weaver v. Toombs, 948 F.2d 1004, 1008 (6th Cir.1991), is also affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.